808 F.2d 835Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.William "MACK-ATTACK" McCUNE, Jr., Plaintiff-Appellant,v.The AMERICAN EMPIRE, Defendant-Appellee.
No. 86-7193.
United States Court of Appeals, Fourth Circuit.
Submitted Aug. 29, 1986.Decided Dec. 23, 1986.

Before HALL, PHILLIPS and WILKINSON, Circuit Judges.
William "Mack-Attack" McCune, pro se.
PER CURIAM:


1
William McCune, an inmate in North Carolina, appeals the district court's dismissal without prejudice of his civil rights action.  On April 18, 1986, the district court directed McCune to pay a partial filing fee of $52.00, an amount equal to fifteen percent of the money deposited to his prison account over the preceding six months.  The district court further advised McCune of his right to show special circumstances which would warrant excusing payment of the fee.  McCune did not pay the fee, and, on June 10, 1986, the district court dismissed the action without prejudice.


2
As the fee assessment procedure followed by the district court comported with the system approved in Evans v. Croom, 650 F.2d 521 (4th Cir.1981), cert. denied, 454 U.S. 1153 (1982), we deny leave to proceed in forma pauperis, and dismiss the appeal.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument.


3
DISMISSED.